         Case 2:19-cv-02233-TLN-KJN Document 32 Filed 12/07/20 Page 1 of 1
                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

JOHNNY HARRA,                                  No. 2:19-cv-2233 TLN KJN P

                 Plaintiff,
          v.

CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION, et al.,                        ORDER & WRIT OF HABEAS CORPUS
                                               AD TESTIFICANDUM
                 Defendants.
                                       /

Johnny Harra, CDCR # BF-0024, a necessary and material witness in a settlement conference in
this case on January 11, 2021, is confined in California State Prison, Sacramento (SAC), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by Zoom video conference from his place of confinement, on
Monday, January 11, 2021, at 9:00 a.m.

Accordingly, IT IS ORDERED that:

     1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
        commanding the Warden to produce the inmate named above, by Zoom video
        conference, to participate in a settlement conference at the time and place above, until
        completion of the settlement conference or as ordered by the court. Zoom video
        conference connection information will be supplied via separate email.

     2. The custodian is ordered to notify the court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

     3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
        Office at California State Prison, Sacramento at (916) 294-3072 or via email.

     4. Any difficulties connecting to the Zoom video conference shall immediately be reported
        to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P. O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: December 7, 2020
/harr2233.841Z
